Citation Nr: 1415406	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  07-40 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depressive disorder. 

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1974.
This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

The Veteran requested a hearing before the Board when he submitted his substantive appeal in December 2007.  The Veteran was notified in a letter dated in March 2010 that he was scheduled for a hearing before the Board in April 2010.  The Veteran apparently requested the hearing be rescheduled and he was notified in a May 2010 letter that he was scheduled for a hearing before the Board in June 2010.  The Veteran failed to report for the hearing and his request for a hearing is treated as withdrawn.  38 U.S.C.A. § 20.704(d) (2013).

In September 2011, the Board remanded the appeals.  Additional VA medical records were associated with the record and the Veteran was provided examinations in November 2011, the reports of which are in substantial compliance with the remand.  Dyment v. West, 13 Vet. App. 141 (1999).

The issue of entitlement to an initial rating in excess of 30 percent for depressive disorder is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin, an oral hypoglycemic agent, and a restricted diet, but not regulation of activities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.119, Diagnostic Code 7913 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

In this case, the Veteran's claim arises from an appeal of the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of the claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with examinations to determine the nature and severity of his diabetes mellitus.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to rate the disability under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Effective January 30, 2005, the Veteran's diabetes mellitus has been rated 20 percent under Diagnostic Code 7913.  38 C.F.R. § 4.119 (2013).  

Under Diagnostic Code 7913, diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  A 60 percent rating is warranted for requiring insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent rating is warranted for requiring insulin, a restricted diet, and regulation of activities.  A 20 percent rating is warranted for requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

To warrant a higher initial rating, the Veteran's diabetes mellitus must require the regulation of activities, defined as the avoidance of strenuous occupational and recreational activities.  

VA treatment notes show that the Veteran requires insulin, an oral hypoglycemic agent, and a restricted diet, but not regulation of activities.  In fact, the records show that exercise is recommended by treating providers.  Both October 2006 and November 2011 VA examination reports show that he does not require the regulation of activities as part of the medical management of his diabetes mellitus.  

The Veteran claims that his diabetes mellitus prevents him from engaging in certain activities and that Dr. Romero placed him on regulated activities.  However, the only restriction on activities in the VA treatment notes has been secondary to his heart disability.  As for Dr. Romero's treatment notes, they do not mention a need for the regulation of activities due to diabetes mellitus.  To the contrary, they show that exercise was discussed with the Veteran.

The Board finds that the Veteran's diabetes mellitus requires insulin, an oral hypoglycemic agent, and a restricted diet, but not regulation of activities.  Therefore, a higher rating is not warranted.  The Board has considered whether any other applicable rating criteria may enable a higher rating.  However, there are no other relevant diagnostic codes for consideration.

The Board acknowledges Note (1) to Diagnostic Code 7913, which instructs that compensable complications of diabetes will be rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119 (2013).  

In this case, the record shows that the Veteran has erectile dysfunction due to his diabetes mellitus and, as a noncompensable complication, it has been considered part of the diabetic process.  The Board observes that loss of erectile power without deformity of the penis does not warrant a compensable rating.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).  Examinations have shown no deformity of the penis.  Also, an August 2012 rating decision granted separate compensable ratings for peripheral neuropathy of the upper and lower extremities that has been found to be due to his diabetes mellitus.  The record does not show any other complications due to diabetes mellitus.

In conclusion, the Board finds that an initial rating in excess of 20 percent for diabetes mellitus is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim for increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring referral of the appeal to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability disabilities.  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of diabetes mellitus, but the medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  Moreover, he has been granted a total disability rating based on individual unemployability due in part to his diabetes mellitus under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  As the rating schedule is adequate to ate the disability, referral for extra-schedular consideration is not in order.


ORDER

An initial rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

Regrettably, the Board finds that further development is needed on the claim for a higher initial rating for depressive disorder.

In compliance with the prior remand, the Veteran was last examined by VA for his depressive disorder in November 2011, at which time he denied depression and his mood was euthymic.  However, noting other possible signs of depression during the examination, the examiner described the depression as mild.

In a February 2014 statement, the Veteran's representative stated: "It is the Veteran's position that his case is far worse than as represented by VA in that he has isolated himself for all intents and purposes from all social interactions for fear of being 'preyed upon,' for one, to the extent that he has become more depressed."  The Board observes that the statement indicates a worsening of the Veteran's depressive disorder.  There is no prior mention in the record of the Veteran's belief of being "preyed upon" and that statement seems to indicate the Veteran's current status as relayed to his representative.  Also, it has been over two years since the last examination, and a more current examination would be helpful.  Thus, the Veteran should be scheduled for a new examination to determine the current severity of depressive disorder.  

Prior to the examination, any outstanding medical records should be obtained.  The record contains treatment notes from the Tampa VA Medical Center (VAMC) through July 2012.  Any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from the Tampa VAMC since July 2012.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of depressive disorder.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to depressive disorder.  The examiner should also indicate the degree of social and occupational impairment due to the depressive disorder and describe the Veteran's symptoms.  The examiner must review the claims folder and should note that review in the report.  A rationale for all opinions should be provided.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


